Exhibit 10.3.5

 

AMENDMENT NO. 5

TO THE

UNIFIED WESTERN GROCERS, INC.

SHELTERED SAVINGS PLAN

 

Unified Western Grocers, Inc. (the “Company”) hereby amends the above-named plan
(the “Plan”), effective as of March 28, 2005, as follows;

 

1. Article VI of the Plan is hereby amended by adding the following new
Section 6.13 to read as follows:

 

“Section 6.13: Automatic Rollover. In the event of a mandatory distribution
greater than $1,000 in accordance with the provisions of Article VI, if the
Participant does not elect to have such distribution paid directly to an
Eligible Retirement Plan specified by the Participant in a direct rollover or to
receive the distribution directly in accordance with Article VI, then the
Committee shall pay the distribution in a direct rollover to an individual
retirement plan designated by the Committee.”

 

* * * * *

 

The Company has caused this Amendment No. 5 to be signed on the date indicated
below, to be effective as indicated above.

 

       

“Company”

       

UNIFIED WESTERN GROCERS, INC.

Dated:    August 17, 2005

      By:   /s/    ROBERT M. LING, JR.                          Robert M. Ling,
Jr.              Its:   Executive Vice President                  General
Counsel